Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation to “an amount of detected reflected electromagnetic radiation” does not have particular basis in the claims and such determining is indefinitely defined therewith.
Does Applicant intend to recite “the outputted electromagnetic radiation that has been reflected…” which finds prior basis in independent claim 48, or is this amount of detected light drawn to a further and distinct step that needs to be actively provided?
Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 38-40, and 42-56 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Tomisek et al. (US 2010/0165326), hereafter Tomisek.
With regards to claims 38, 44, 48, Tomisek discloses robotically carrying one or more substrates toward the detection zone 10 (and along an optical path which the outputted light travels and wherein determination of the number of substrates is based on the detected light being mostly outputted light that has reflected by the one or more substrates, as in cl. 44; see fig. 8 and accompanying disclosure, for example), outputting light toward one or more substrates at the detection zone, such as recited therein, detecting the outputted light that is reflected by each of the one or more substrates, and determining a number of (or presence, as in cl. 48) substrates at the detection zone based on the detected outputted reflected light (pars. [0004,0034-0042], figs., for example).   Herein, Examiner asserts that Tomisek clearly provides that it is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 38-40 and 42-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tomisek.
If the method of Tomisek is not taken as providing to detect the light reflected by the one or more substrates in providing the baseline measurement for the methodology, than such a modification would have been obvious to one of ordinary skill in the art.
As discussed above, Tomisek clearly discloses in par. [0004,0005] that reflection measurements have been utilized in order to determine the presence/quantity of coverslips, and the discussed potential inadequacies do not render such teaching moot wherein it is further noted that the claims do not require a particular efficacy nor particular usage to varying thickness substrates.
By this, and given the explicit disclosure in Tomisek to the use of detecting reflection from the one or more substrates in assessing presence/quantity, and the fact that reflectance and transmittance are related optical properties, it would have at least been obvious to one of ordinary skill in the art to try such methodology as implement in Tomisek with respect to a detection of the outputted light by each of the one or more substrates as an obvious analogous methodology for assessing the presence/quantity of coverslips by likewise optical processes.
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tomisek as applied to claims 38-40 and 42-56 above and in view of Cottingham (USPN 4,775,515).
Tomisek does not specifically disclose substantially eliminating detection of the another portion of the outputted light by preventing the another portion of the outputted light from being reflected back through the one or more substrates.
Cottingham discloses providing a substantial portion of the surface area 41 of the top panel 12 and all of the bottom panel 14 are rendered opaque in order to permit unambiguous viewing of the reaction area to assess the reaction/contents thereat (lines 58-67, col. 3, fig. 1, for example).
It would have been obvious to one of ordinary skill in the art to provide substantially eliminating detection of the another portion of the outputted light by preventing the another portion of the outputted light from being reflected back through the one or more substrates such as taught by Cottingham in order to unambiguously detect the light coming from the reaction area (i.e. detection) as the pertinent area of interest in confining the assessment for the presence/quantity of substrates and avoiding interferences.





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798